DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 06/14/2021 is acknowledged and has been entered.  Claims 1, 15-16, 19, 21, 24, 59-61, and 64-65 have been amended.  Claims 17, 32-33 and 62 have been cancelled.  Claims 3-5, 9-14, 20, 22-23, 25-31 and 34-58 were previously cancelled.  Accordingly, claims 1-2, 6-8, 15-16, 18-19, 21, 24, 59-61 and 63-67 are pending and under examination.  

Withdrawn Rejections
Applicants argument that the claims provide an improvement in the technical field and notification of paragraphs 0029-034 in the specification is found persuasive and thus the 101 rejection of the claims is hereby withdrawn.
All remaining rejections of claims not reiterated herein, have been withdrawn.

NOTE:  It is noted that this office action is a NON-Final office action.  The reason for a second non-final action is because new claims 66-67 were submitted 02/12/21 by the Applicant and the Examiner had already prosecuted the application just prior to receiving the amendment filed 02/12/21.  The new claims and office action crossed during mailing and thus claims 66-67 were not addressed.  

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
              
Written Description
            Claims 1-2, 6-8, 15-16, 18-19, 21, 24, 59-61 and 63-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to methods of determining systemic lupus erythrematosis (SLE) in a subject based on the comparison of detected antibodies in the subject to a reference group.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation 'sample’ is a genus and encompasses tears, semen, liver, urine, kidney, brain, peritoneal fluid, sputum, 
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the ‘subject’ and ‘sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural 
A review of the instant specification indicates the following.  The specification on page 3, paragraph 0009 discloses the subject is human and the sample is a blood sample such as whole blood, plasma or serum.  The specification on page 6, paragraph 0035 discloses methods, assays and devices that identify differential patterns of peripheral-blood antibody binding to a peptide array.  Pages 29-32 of the specification disclose examples wherein blood samples from patients (human) are detected and correlated with SLE. The examples in the specification are limited to the detection of antibodies in a blood sample from patients (which appear to be human) and correlation to SLE.  The specification does not provide for the detection of antibodies in any and all samples from any and all species of subject nor does it provide a correlation these antibodies in any and all samples with a diagnosis of SLE.  Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 
The only examples utilized in the specification appears to be limited to human blood samples and the detection of antibodies for determining SLE.  The specification does not disclose that antibodies which appear in blood also appear in samples such as 
            The specification also fails to provide for a correlation of the recited antibodies in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited antibodies exist in samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver tissue or that a correlation of these antibodies exist in such subjects with SLE.  Further, it is not well known in the art that these samples provide for the recited antibodies and that a correlation exists between such antibodies in the samples to SLE.  The examples in the specification appear to be limited to the detection of antibodies in human blood and correlated with SLE.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 6-8, 15-16, 18-19, 21, 24, 59-61 and 63-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

          Claim 15 the recitation “motifs or amino acids listed in Figures 13A-13G” renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the motifs and amino acids of Figures it is recommended to incorporate the motifs and amino acids into the claims.
         Claim 15 is vague and indefinite in reciting “one or more sequence motifs or amino acids listed in Figures 13A-13G (SEQ ID NOS 16-47, respectively, in order of appearance)” because it is unclear if the Applicant is trying to limit to only one or more amino acids to only the SEQ ID NO’s reciting within the parenthesis or if Applicant is trying to encompass every single amino acid and motif discloses in Figures 13A-13G.  
         Claim 16 the recitations “said reference group having high disease activity” and “said reference group having higher disease activity” there is insufficient antecedent basis for this limitation.
           Claim 59, step (c) the recitation “reference group having a range of autoimmune disease activities” is vague and indefinite.  The specification does not provide a definition for the phrase.  Further, the specification does not provide a definition or specific guidance for what is encompassed by ‘autoimmune disease activities”. It is unclear if Applicant intends subjects not having the disease and subjects having an autoimmune disease or if Applicant intends symptoms of SLE or symptoms of other autoimmune diseases or if Applicant intends something else.  Thus, the metes and 
          Claim 60 the recitation “motifs or amino acids listed in Figures 13A-13G” renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the motifs and amino acids of Figures it is recommended to incorporate the motifs and amino acids into the claims.
          Claim 60 is vague and indefinite in reciting “one or more sequence motifs or amino acids listed in Figures 13A-13G (SEQ ID NOS 16-47, respectively, in order of appearance)” because it is unclear if the Applicant is trying to limit to only one or more amino acids to only the SEQ ID NO’s reciting within the parenthesis or if Applicant is trying to encompass every single amino acid and motif discloses in Figures 13A-13G.  Also, the recitation “(SEQ ID NOS 16-47, respectively, in order of appearance)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not. The claim is also confusing because the drawings to not specifically show which of the sequence identifiers specifically correspond with amino acids sequences or motifs.  Although the specification discloses on page 5 that the figures contain the sequences the figures contain a plethora of amino acids and motifs and even with the disclosure of sequence identifiers one has to try and deduce which 
         Claim 61 the recitations “said reference group having high disease activity” and “said reference group having higher disease activity” there is insufficient antecedent basis for this limitation.
                    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7, 15-16, 19, 21, 24, 59-61 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2014/0087963) in view of Bombardier et al (Arthritis and Rheumatism, Vol 35, No. 6, June 1992) or Crow et al (US 2014/0135225) and Stafford (PNAS July 14, 2014, pages E3072-E3080) and further in view of Williams et al (BMC Immunology 2014, 15:23, pages 1-19).
           Johnston et al discloses a method of determining a state of health and diagnosis of a subject (e.g. abstract, para’s 0004, 0007).  Johnston et al discloses that health monitoring and detection can be for a disease such as systemic lupus erythematosus (e.g. para’s 0050, 0151).  Johnston et al discloses the method comprises contacting a 
           Johnston et al differs from the instant invention in failing to specifically teach determining SLE disease activity.
            Bombardier et al teaches that SLEDAI is an index for determining SLE disease activity (e.g. pgs 630, 636).  Bombardier et al discloses that SLEDAI includes determining the presence of immunologic organ system, oral ulcers, low complement such as C3, C4, proteinuria >0.5 (high proteinuria) (page 637, Tables 2-3).  Bombardier 
           Crow et al teaches that SLEDAI provides a weighted cumulative index of lupus disease activity that provides a total score that falls between 1 and 105, with higher scores representing increased disease activity (e.g. para 0080).  Crow et al teaches that the SELDAI has been shown to be a valid and reliable disease activity measure in multiple patient groups, and has also been shown to be sensitive to changes in disease activity in children (e.g. para 0080).  Crow et al shows that episodes of mild, moderate and severe flare can be determined by the score (e.g. para 0285).  Crow et al also teaches that SELDAI is a useful instrument to evaluate disease activity over time (e.g. para. 0327).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of SELDAI for determining SLE disease activity into the method of Johnston et al because Johnston et al specifically teaches the health status can be deterring and teaches the disease can be SLE and Bombardier et al shows that SLEDAI is an index for determining SLE disease activity and that SLEDAI can serve as a useful teaching tool for less experienced clinicians and can be used as a single-status activity index to describe and classify groups of patients.  Which is useful in comparing series of patients at different centers in terms of disease activity and not just the presence of organ involvement.  Also, by way of Applicants own disclosure at 
              It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of SELDAI for determining SLE disease activity into the method of Johnston et al because Crow et al teaches that SLEDAI provides a weighted cumulative index of lupus disease activity has been shown to be a valid and reliable disease activity measure in multiple patient groups, and has also been shown to be sensitive to changes in disease activity in children and is also a useful instrument to evaluate disease activity over time. Also, by way of Applicants own disclosure at paragraph’s 0030-0031 of the current specification the use of SLEDAI is the most commonly used study of lupus activity.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating SLEDAI such as taught by Crow et al into the method of Johnston et al for determining disease activity.
             Johnston et al and Bombardier et al or Crow et al differ from the instant invention in failing to explicitly teach comparison to a reference group having a range of disease activity.
            Stafford et al teaches that it is known and conventional in the art to establish a reference immunosignature from a group having different diseases and utilizing the 
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a reference immunosignature having different disease activity into the modified method of Johnston et al because Stafford et al teaches that it is known and conventional in the art to utilize a reference immunosignature having different disease to provide for diagnosis, differentiation and classification of a disease.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a reference immunosignature having different disease activity into the modified method of Johnston et al.
Johnston et al., Bombardier et al., Crow et al and Stafford et al differ from the instant invention in failing to teach the sets of peptides indicative of SLE enriched with amino acid R by 150 % (enrichment of at least one amino acid) (listed in Figure 13A of Applicants Drawings).
Williams et al shows diagnostic peptides of lupus (e.g. Table 1) and shows that the amino acid R appears in numerous peptides listed that are diagnostic of lupus.
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate R amino acid into peptides of the modified peptide array of Johnston et al and to enrich the R amino acid because Williams et al shows that numerous peptides which are diagnostic of lupus comprise the R amino acid.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating and enriching R amino acid in the modified peptide array of Johnston et al.  Further, with respect to the percentage of enrichment as recited in the claims.  Williams et al shows that R appears in 
 With respect to the recitations “wherein the binding signal of the set of peptides indicative of SLE in the reference samples are lower in subject from the reference group having a score of at least 12 when using SLEDAI or SLEDAI-SELENA scoring system” as recited in claim 1 and “wherein the binding signal of the set of peptides indicative of SLE in the reference samples are lower in subject from the reference group having a score of at least 2 when using SLEDAI or SLEDAI-SELENA scoring system” as recited in claim 59.  The combination of Johnston et al in view of Bombardier et al or Crow et al and Stafford et al teach the same method steps, subject, samples, components and SLEDAI as currently recited and therefore absent evidence to the contrary it is deemed that the binding signal of the set of peptides indicative of SLE in the reference samples would be lower in subject from the reference group having a score of at least 12 when 
With respect to the recitation “wherein the average binding signal of the set of peptides indicative of an autoimmune disorder in the reference samples is lower in subjects from said reference group having high disease activity than the average binding signal of said peptides from subject in said reference group having higher disease activity” as recited in claims 16 and 61.  The combination of Johnston et al in view of Bombardier et al or Crow et al and Stafford et al teach the same method steps, subject, samples, components and SLEDAI as currently recited and therefore absent evidence to the contrary it is deemed that the average binding signal of the set of peptides indicative of an autoimmune disorder in the reference samples would lower in subjects from said reference group having high disease activity than the average binding signal of said peptides from subject in said reference group having higher disease activity.  Further, the claims are replete with 112(b) issues (see supra). 
Also, it is noted that it is vague and indefinite what applicant intends in reciting “reference group having a range of autoimmune disease activities” and is vague and indefinite in reciting “one or more sequence motifs or amino acids listed in Figures 13A-13G (SEQ ID NOS 16-47, respectively, in order of appearance) (see 11(b) rejections supra).  Thus for all the reasons stated supra the combination of Johnston et al in view of Bombardier et al or Crow et al., Stafford et al and Williams read on the instantly recited claims.

Claims 18 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al in view of Bombardier et al or Crow et al., Stafford et al and Williams et al as applied to claims 1-2, 6-7, 15-16, 19, 21, 24, 59-61 and 64-67 above, and further in view of Woodbury et al (US 2017/0106344).
See above for the teachings of Johnston et al., Bombardier et al., Crow et al., Stafford et al and Williams et al.
Johnston et al., Bombardier et al., Crow et al., Stafford et al and Williams et al differ from the instant invention in failing to teach the set comprising the number of recited peptides.
Woodbury et al discloses that it is known and conventional in the art to provide a set of peptides that provide the most unique antibody binding data for each disease and teaches that a set can comprise 50 peptides (e.g. para 0128).
           It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a set of peptides such as taught by Woodbury et al into the modified method of Johnston et al because Woodbury et al shows that it is known and conventional in the art to provide a set of peptides that provide the most unique antibody binding data for each disease and teaches that a set can comprise 50 peptides.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a set of peptides such as taught by Woodbury et al into the modified method of Johnston et al.  Further, the optimum number of peptides in an immunosignature set can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Also, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum .

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not teach nor fairly suggest a method for determining SLE as currently recited wherein the different peptides on the array comprise less than 20 amino acids and are synthesized in situ wherein cysteine, methionine, isoleucine and threonine are excluded during synethesis of the peptide array.

          Response to Arguments
Applicant's arguments filed 06/14/21 have been fully considered but they are not persuasive.  
           112 Written Description:
           Applicant argues that the specification provides sufficient description for a person of skill in the art to reasonably conclude that the inventor had possession of the claimed 
           These arguments are not found persuasive because the Examiner has given the claims their broadest reasonable interpretation.  Hence, the term sample can comprise such samples as lung tissue, kidney tissue, stool, sputum, CSF or liver tissue and subject can comprise human, a guinea pig, a dog, a cat, a horse, a mouse, a rabbit, and various other animals.  Applicants notice that the specification discloses that the samples comprise blood, whole blood, plasma, or serum, or dried blood sample as recited in paragraph [0009], is not found persuasive because this disclosure is not a definition for the term sample and does not limit the sample recited in the claims.  The 

           112(b) rejections:
           Applicant argues that claims 1 and 59 have been amended to recite “a reference group having a range of autoimmune disease activities” and that the specification  describes how a range of disease activity is determined in paragraphs 0008, 0030, 0114.
         This argument is not found persuasive because this does not provide a definition for what “autoimmune disease activities” actually are.  Further as stated supra and in 
        Applicant argues that claims 15 and 60 are definite because it is necessary to recite Figures 13A-13G in the claim because it is more concise and that it is not practical to dulplicate and recite the over 250 sequence motifs or amino acids in words    in the claim and that claims 15 and 60 do not incorporate the entire figures into the claim but rather point to the elements of the figures that relate to the limitation of the claims.
         This argument is not found persuasive because of reasons stated supra and in the previous office action that the Applicant is relying on external material.  Applicant is reminded that although the claims are read in light of the specification that limitations from the specification are not read into the claims and that the claims must stand on their own merits.  Also, the claims are vague and indefinite in reciting “one or more sequence motifs or amino acids listed in Figures 13A-13G (SEQ ID NOS 16-47, respectively, in order of appearance” because it is unclear if the Applicant is trying to limit to only one or more amino acids to only the SEQ ID NO’s reciting within the parenthesis or if Applicant is trying to encompass every single amino acid and motif discloses in Figures 13A-13G.  Also, the recitation “(SEQ ID NOS 16-47, respectively, in order of appearance)” is vague and indefinite because it is unclear if the recitation contained within the parenthesis () are a part of the claim or not. The claim is also 
           The applicant argues that claims recite are referring to “a reference group having a range of autoimmune disease activities and therefore the claims have sufficient antecedent basis.
           This argument is not found persuasive because the range does not make clear if the range is going from a low to high or if the range is referring to a number of different symptoms, specific autoimmune diseases (hence, the 112(b) on range of autoimmune disease activities supra).  Therefore, the claims do not provide specific antecedent basis for the recitations “said reference group having high disease activity” and “said reference group having higher disease activity”.  If the applicant intends the range is a low to high range (e.g. level, amount etc) then perhaps the applicant could recite it as such.
           103 Rejections:
           Applicant argues that the combination of Johnston, Bombardier or Crow, Stafford, and Williams et al (BMC Immunology 2014, 15:23, pages 1-19) fail to teach or reasonably suggest each and every element of amended independent claims 1 and


 This argument is not found persuasive because the Applicant is arguing Johnston individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, with respect to the argument directed to unbound peptides.  The argument is not on point because as pointed out by the applicant Johnston also discloses the pattern is compared to that of stand signatures which can be from a cohort of healthy volunteers.   With respect to applicants statement that the instant claims focus on enriched peptides.  This statement is not found persuasive because of reasons stated supra that the combination of Johnston, Bombardier or 
Applicant further argues that the Office has failed to provide at least some rational explaining why a person of ordinary skill in the art would have arrived at the claimed invention through routine experimentation.
This argument is not found persuasive because the Examiner clearly stated that it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate R amino acid into peptides of the modified peptide array of Johnston et al and to enrich the R amino acid because Williams et al shows that numerous peptides which are diagnostic of lupus comprise the R amino acid.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating and enriching R amino acid in the modified peptide array of Johnston et al.  Further, with respect to the percentage of enrichment as recited in the claims.  Williams et al shows that R appears in numerous peptides that are diagnostic of lupus and therefore one would want to enrich these peptides in the peptide sets indicative of SLE for a more confident pattern of the lupus. 

Conclusion
       No claims are allowed.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641